DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/01/2021 is acknowledged.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108109998 to Zhang et al. (cited in IDS of 12/04/2020, machine translation of the application published on 06/01/2018 is presented for the benefit of applicant, hereinafter Zhang).
With respect to claim 1, Zhang discloses a transient-voltage-suppression diode structure (TVS diode structure) (Zhang, Fig. 18, Abstract, pp.6-7), comprising:
       a P type base substrate (20) (Zhang, Fig. 18, p.6) comprising a first side and a second side, wherein the first side and the second side are opposite to each other;
       an N type epitaxial layer (28) (Zhang, Fig. 18, p. 6, paragraph 5) disposed on the first side of the P type base substrate (20); 
       at least one P+ type implant layer (38b2) (Zhang, Fig. 18, p. 6, paragraphs 12-13) embedded within the N type epitaxial layer (28);

       a plurality of deep trench portions (42) (Zhang, Fig. 18, p. 6, paragraphs 15-16; p. 7, paragraphs 1-2) passing through the N type epitaxial layer (28), wherein each of the plurality of deep trench portions (42) has a first end and a second end opposite to each other, and the first ends are connected with the P type base substrate (20);
       an interlayer dielectric layer (44) (Zhang, Fig. 18, p. 7, paragraph 3) disposed on the N type epitaxial layer (28), wherein the at least one P+ type implant layer (38b2), the at least one N+ type implant layer (36a), and the second ends of the plurality of deep trench portions (42)are exposed from the interlayer dielectric layer (44); and
       a first metal layer (46a/46b) (Zhang, Fig. 18, p. 7, paragraphs 3-4) disposed on the interlayer dielectric layer (44) and connected with the at least one P+ type implant layer (38b2), the at least one N+ type implant layer (36a), and the second ends of the plurality of deep trench portions (42), wherein the plurality of deep trench portions (42) connected with the first metal layer (46b, metal wire 46b is connected with the second triode T2 (36b-30(38b2)-28) and a plurality of plug structures 42, wherein the second triode T2 and first triode T1 form silicon controlled rectifier (SCR) structure: 38b1-28-30-36b-30(38b2)-28) (Zhang, Figs. 2, 18, p. 4; p.6, paragraphs 10 and 12; p. 7, paragraphs 11 and 13) are configured to form a silicon controlled rectifier.
Regarding Claim 3, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang discloses the plurality of deep trench portions (42) (Zhang, Fig. 18, p. 6, paragraphs 15-16; p. 7, paragraphs 1-2; p. 4, paragraph 3) is formed (e.g., forming a plurality of grooves).
Regarding limitation “formed by a dry etching 17procedure”, it is noted that the above language is directed towards the process of making the plurality of deep trench portions.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "formed by a dry etching 17procedure" only requires a structure, the plurality of deep trench portions, which does not distinguish the invention from Zhang, who teaches the structure as claimed.
Regarding Claim 4, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang discloses the transient-voltage-suppression diode structure, further comprising an N type buried layer (26) (Zhang, Fig. 18, p. 6, paragraphs 3-4), wherein the N type buried layer (26) spatially corresponds to the at least one P+ type implant layer (38b2) (Zhang, Fig. 18, p. 6, paragraphs 12-13) and is disposed between the P type base substrate (20) and the N type epitaxial layer (28).
Regarding Claim 7, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang discloses the transient-voltage-suppression diode structure, further comprising a plurality of isolation trench portions (34) (Zhang, Fig. 18, p. 6, paragraphs 7-8) passing through the N type epitaxial layer (28) and partially extended to the P type base substrate (20), wherein the plurality of isolation trench portions (34) are located among the at least one P+ type implant layer (38b2), the at least one N+ type implant layer (36a) and the plurality of deep trench portions (42), to isolate the at least one P+ type implant layer (38b2), the at least one N+ type implant layer (36a) and the plurality of deep trench portions (42) from each other.
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0026025 to Bobde et al. (hereinafter Bobde).
With respect to claim 1, Bobde discloses a transient-voltage-suppression diode structure (TVS diode structure) (Bobde, Fig. 4A, ¶0002, ¶0007-¶0008, ¶0024-¶0036), comprising:

       an N type epitaxial layer (215) (Bobde, Fig. 4A, ¶0027) disposed on the first side of the P type base substrate (205); 
       at least one P+ type implant layer (250) (Bobde, Fig. 4A, ¶0027) embedded within the N type epitaxial layer (215);
       at least one N+ type implant layer (240) (Bobde, Fig. 4A, ¶0028) embedded within the N type epitaxial layer (215), and isolated (e.g., with isolation trenches 239) (Bobde, Fig. 4A, ¶0027) from the at least one P+ type implant layer (250);
       a plurality of deep trench portions (120) (Bobde, Fig. 4A, ¶0027, ¶0025) passing through the N type epitaxial layer (215), wherein each of the plurality of deep trench portions (120) has a first end and a second end opposite to each other, and the first ends are connected (through a buried N+ layer 220) with the P type base substrate (205);
       an interlayer dielectric layer (245) (Bobde, Fig. 4A, ¶0028) disposed on the N type epitaxial layer (215), wherein the at least one P+ type implant layer (250), the at least one N+ type implant layer (240), and the second ends of the plurality of deep trench portions (120) are exposed from the interlayer dielectric layer (245); and
       a first metal layer (270/150) (Bobde, Fig. 4A, ¶0028-¶0029) disposed on the interlayer dielectric layer (245) and connected with the at least one P+ type implant layer (250), the at least one N+ type implant layer (240), and the second ends of the plurality of deep trench portions (120), wherein the plurality of deep trench portions (120) connected with the first metal layer (150) are configured to form a silicon controlled rectifier (e.g., the plurality of trenches 120 are formed to link the buried N+ layer 220 to the VCC pad 150, wherein a plurality of PN junction above the buried N+ layer 220 and the P-type region form a bottom Zener diode and simultaneously function as a silicon controlled rectifier (SCR) structure: 250/215/210-2/220/201-1) (Bobde, Fig. 4A, ¶0008, ¶0029).
Regarding Claim 2, Bobde discloses the transient-voltage-suppression diode structure according to claim 1. Further, Bobde discloses the transient-voltage-suppression diode structure, wherein the 
Regarding Claim 3, Bobde discloses the transient-voltage-suppression diode structure according to claim 1. Further, Bobde discloses the plurality of deep trench portions (120) (Bobde, Fig. 4A, ¶0024-¶0025, ¶0029, ¶0034) is formed (e.g., forming a plurality of trenches in the epitaxial layer).
Regarding limitation “formed by a dry etching 17procedure”, it is noted that the above language is directed towards the process of making the plurality of deep trench portions.  It is well settled that "product-by-process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "formed by a dry etching 17procedure" only requires a structure, the plurality of deep trench portions, which does not distinguish the invention from Bobde, who teaches the structure as claimed.
Regarding Claim 4, Bobde discloses the transient-voltage-suppression diode structure according to claim 1. Further, Bobde discloses 
Regarding Claim 6, Bobde discloses the transient-voltage-suppression diode structure according to claim 1. Further, Bobde discloses a second metal layer (272) (Bobde, Fig. 4A, ¶0035) disposed on the second side of the P type base substrate (205).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN108109998 to Zhang in view of Bobde (US 2018/0026025).
Regarding Claim 2, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang does not specifically disclose that the plurality of deep trench portions comprise a doped polycrystalline silicon layer. However, Bobde teaches forming transient voltage suppressing (TVS) device (Bobde, Fig. 4A, ¶0002, ¶0007-¶0008, ¶0024-¶0036) comprising a plurality of trench portions (120) (Bobde, Fig. 4A, ¶0024-¶0025, ¶0029) filled with N+ doped polysilicon layer to link the buries N+ layer (220) to the Vcc pad (150) formed on the upper ends of the plurality of trench portions (120)to form a low impedance connection to the N+ buried layer (220); filling the trenches with N+ doped polysilicon (Bobde, Fig. 4A, ¶0025) would allow excellent current conduction such that no E field is concentrated on the device topside; the major power dissipation at high surge event is pushed deep down into silicon, further away from metal, therefore, the problem of the metal overheating and device failure is resolved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient-voltage-suppression diode structure of Zhang by forming a plurality of trench portions filled with N+ doped polysilicon layer as taught by Bobde to have the plurality of deep trench portions that comprise a doped polycrystalline silicon layer in order to provide excellent current conduction and to resolve the problem of the metal overheating and device failure (e.g., by pushing deep 
Regarding Claim 6, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang does not specifically disclose a second metal layer disposed on the second side of the P type base substrate. However, Bobde teaches forming transient voltage suppressing (TVS) device (Bobde, Fig. 4A, ¶0002, ¶0007-¶0008, ¶0024-¶0036), wherein a second metal layer (272) (Bobde, Fig. 4A, ¶0035) as the ground pad is disposed on the second side of the P type base substrate (205).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient-voltage-suppression diode structure of Zhang by forming a second metal layer as taught by Bobde to have a second metal layer disposed on the second side of the P type base substrate in order to provide a ground pad on the backside of the substrate, and thus to obtain an improved TVS structure with better surge performance (Bobde, ¶0002, ¶0007-¶0008, ¶0035).
Regarding Claim 8, Zhang discloses the transient-voltage-suppression diode structure according to claim 7. Further, Zhang discloses the transient-voltage-suppression diode structure, wherein each of the plurality of isolation trench portions (34) (Zhang, Fig. 18, p. 6, paragraphs 7-8) comprises a polycrystalline silicon layer, but does not specifically disclose that each of the plurality of isolation trench portions comprises an oxide layer, and the oxide layer covers an outer periphery and a bottom of the polycrystalline silicon layer. However, Bobde teaches forming transient voltage suppressing (TVS) device (Bobde, Fig. 4A, ¶0002, ¶0007-¶0008, ¶0024-¶0036) comprising a plurality of isolation trench portions (239) (Bobde, Fig. 4A, ¶0027) that reduces junction capacitances and are filled with a dielectric, such as oxide, which has a lower dielectric constant compared to silicon in order to further reduce any sidewall coupling capacitance; the presence of oxide filled trenches result in reducing the I/O-pad to substrate ground capacitance, specifically, each of the plurality of isolation trench portions (239) (Bobde, Fig. 4A, ¶0027) comprises an oxide layer and polycrystalline silicon layer center enclosed by oxide, such that the oxide layer covers an outer periphery and a bottom of the polycrystalline silicon layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient-voltage-suppression diode structure of Zhang by forming a plurality of isolation trench portion filled with polysilicon layer center enclosed by oxide as taught by Bobde to have ground capacitance, and thus to obtain an improved TVS structure with better surge performance (Bobde, ¶0002, ¶0007-¶0008, ¶0027).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN108109998 to Zhang in view of Liang et al. (CN 108565260, machine translation is presented, hereinafter Liang).
Regarding Claim 5, Zhang discloses the transient-voltage-suppression diode structure according to claim 1. Further, Zhang discloses the transient-voltage-suppression diode structure, further comprising a passivation layer (Zhang, Fig. 18, p. 7, paragraphs 5), but does not specifically disclose that the passivation layer is disposed on the first metal layer, and the first metal layer is partially exposed from the passivation layer.
However, Liang teaches forming a semiconductor device (Liang, Fig. 3, pp. 1-5) comprising at least one diode and including at least one P+ type implant layer (e.g., P+2) (Liang, Fig. 3, p. 3; p. 4, paragraph 3), the at least one N+ type implant layer (e.g., N+1), and a plurality of deep trench portions (e.g., polysilicon columns) extending to the base substrate, a first metal layer (M1-M3) disposed on an interlayer dielectric layer (O3) and connected with the at least one P+ type implant layer (P+2), the at least one N+ type implant layer (N+1), and the second ends of the plurality of deep trench portions (e.g., polysilicon columns), and a passivation layer (Liang, Fig. 3, p. 4, paragraph 2) disposed on the first metal layer (M1-M3), and the first metal layer (e.g., a portion of the metal M2) is partially exposed from the passivation layer at the I/O connection end.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the transient-voltage-suppression diode structure of Zhang by forming a passivation layer as taught by Liang to have the passivation layer that is disposed on the first metal layer, and the first metal layer is partially exposed from the passivation layer in order to provide a protection, and to improve robustness of the semiconductor device (Liang, Abstract, p.1; p. 4, paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891